                IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. CROIX

 LORETTA S. BELARDO, ANGELA TUITT-
 SMITH, BERNARD A. SMITH, YVETTE
 ROSS-EDWARDS, AVON CANNONIER,              2018-CV-8
 ANASTASIA M. DOWARD, DARYL
 RICHARDS, EVERTON BRADSHAW,                CLASS ACTION
 RODELIQUE WILLIAMS-BRADSHAW,
 PAMELA GREENIDGE, and WINSTON              JURY TRIAL DEMANDED
 GREENIDGE on behalf of themselves and all
 others similarly situated,
                                Plaintiffs,

                       v.

 BANK OF NOVA SCOTIA
                                    Defendant.



                                           ORDER

       This Matter is before the Court on Plaintiffs’ Motion for Leave to File a Second Amended

Complaint. Having reviewed the Motion, it is hereby ORDERED that Plaintiffs’ Motion for Leave

to File a Second Amended Complaint is GRANTED. Further, the Clerk is directed to file Plaintiffs’

proposed Second Amended Complaint into the record.



       This _____ day of _____________, 2018



                                                    ________________________________
                                                    United States District Court Judge
